DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 03 June 2021.
Claims 1, 3 have been amended. 
Claims 2, 5-9, 12, 14, and 16-18 have been canceled.
Claims 1, 3-4, 10-11, 13, 15 are currently pending and have been examined.
Claims 1, 3-4, 10-11, 13, 15 are rejected.

Response to Arguments
Applicant’s arguments regarding the Claim Objections have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the claimed subject matter of claim 1 is integrated into a practical computer application.  Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
We use the term “additional elements” for claim features, limitations, or steps that the claim recites beyond the identified judicial exception. In claim 1, the additional elements include the limitations “a computer program product,” “a computer-readable storage medium,” “model,” “program instructions,” “a natural language generator,” “a user interface,” and “a processor”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). 
For Step 2B, we must look with more specificity at what the claim elements add, in order to determine whether they identify an inventive concept in the application of the ineligible subject matter to which the claim is directed.  We look to see whether there are any additional features in the claims that constitute an inventive concept, thereby rendering the 
While the amended claims do explain more about how the analysis is done, the additional elements of the claims still do not integrate the abstract idea into a practical application, nor do the additional elements of the claims are sufficient to amount to significantly more than the judicial exception. The claims are using a processor to receive data, analyze data, and output a result from that analysis.  The claims neither state a limitation that directed to a integrating the abstract idea into a practical application, nor do the claims state a specific limitation that shows how elements of the claim amount to significantly more than the judicial exception.  The claim is using a general processor (Specification [0019] [0050]); the claim limitations do not explain how this invention is improving the data analytics world – the claims are just doing an analysis.  The claims need to state the technical solution to the technical problem this invention is solving.   The claims are directed to a method of organizing human activity and mental process because the claims are directed to analyzing the portion of the data set that was used to determine the analytical results and specific analyses are performed on the data sets in order to generate a result.  In the end, a report is produced and displayed for the user; the user does not have much interaction with the system except to indicate a change is necessary.  The claims are software claims using a processor to complete the functions of receiving data, analyzing data, and outputting a report for a user to view on a user interface.  For example, there is no feedback loop to retrain the analytics system to enhance the system in any way for the future to ensure the system is staying up to date and learning and improving while analyzing the analytics results.  
Considering claim 1 as a whole, then, the claims lack a technical solution to a technical problem.  Claim 1 as a whole merely uses instructions to implement the abstract idea on a 
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 3-4, 10-11, 13, 15 have been fully considered and they are persuasive due to Applicant amendments defining the results to be financial analytical results and explaining more about the model complexity and model scope.  The rejection in the previous office action is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 10-11, 13, 15 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four 
Under Step 2A Prong 1, with respect to Claims 1, 3-4, 10-11, 13, 15, the independent claim (Claim 1) is directed, in part, to interpreting financial analytical results, receive input information comprising financial analytical results to be interpreted, a problem domain related to the financial analytical results to be interpreted, and a data set comprising financial information used to generate the financial analytical results to be interpreted; determine analytic elements of the input information; wherein the analytic elements comprise: the problem domain, applicable financial analytical techniques, and algorithms that are commonly used in the analysis of the problem domain, and key data elements of the input information, wherein the key data elements comprise a portion of the data set used to determine the financial analytical results and data elements commonly associated with the problem domain, generate computed features of the input information, wherein the computed features comprise: a model complexity, comprising an analysis of a complexity of the financial analytical results to be interpreted, wherein the model complexity -2-Docket No.: P201803510XUS01 Application No.: 15/988,671 Response to Office Action dated: March 18, 2021 is lower when the at least one model previously used is linear and monotonic, and the model complexity is higher when the at least one model previously used is nonlinear and non-monotonic, a model scope, comprising an analysis of how much and which parts of the data set were used to generate the financial analytical results to be interpreted, wherein the model scope is lower when a smaller portion of the data set was used to generate the financial analytical results to be interpreted, and the model scope is higher when a larger portion of the data set was used to generate the financial analytical results to be interpreted, and a model trust, comprising an analysis of model complexity and model scope to determine a degree of understanding of the input information, wherein higher model complexity and model scope decrease model trust and lower model complexity and model scope increase model trust; determine relevant visualizations of the applicable models; consult a knowledge database; generate results of the analytic elements, wherein the results of 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a computer program product,” “a computer-readable 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 3-4, 10-11, 13, 15 are directed to explaining about what comprises the input information, the data set, the models, the databases, and the results.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691       

/HANI M KAZIMI/Primary Examiner, Art Unit 3691